Case 6:21-cv-00128 Document 1-3 Filed 02/05/21 Page 1 of 15




              EXHIBIT B
                  Case 6:21-cv-00128 Document 1-3 Filed 02/05/21 Page 2 of 15

                                                                                                      USOO7443859B2


(12) United States Patent                                                              (10) Patent No.:                US 7443,859 B2
       Sengodan                                                                        (45) Date of Patent:                      Oct. 28, 2008
(54) METHOD AND APPARATUS FOR ADDRESS                                            2002/01 16502 A1* 8/2002 Iyer et al. ................... 709,227
        ALLOCATION IN GPRS NETWORKS THAT                                         2003/0O26230 A1          2/2003 Ibanez et al. ...           ... 370,338
        FACILITATES END-TO-END SECURITY                                          2003/0081578 A1*         5, 2003 White et al. ...           ... 370,338
                                                                                 2004/0037242 A1          2/2004 Shi et al. .................... 370,329
(75) Inventor: Senthil Sengodan, Burlington, MA (US)                                              OTHER PUBLICATIONS
                                                                               Network intelligence for GPRS; Depaoli, R.; Moiso, C.; Intelligent
(73) Assignee: Nokia Corporation, Espoo (FI)                                   Network Workshop, 2001 IEEE; May 6-9, 2001 pp. 4-8.*
             -r                                                                R. Hinden et al., “IPVersion 6 Addressing Architecture'. Jul. 1998,
(*) Notice:           Subject to any disclaimer, the term of this              http://www.ietforg/rfc/rfc2373.txt?number=2373 printed on Mar.
                      patent is extended or adjusted under 35                  13, 2002, 25 pages.
                      U.S.C. 154(b) by 994 days.                               S. Kent et al., “Security Architecture For The Internet Protocol”, Nov.
                                                                               1998, http://www.ietforg/rfc/rfc2401.txt?number=2401 printed on
(21) Appl. No.: 10/017,398                                                     Mar. 13, 2002, 62 pages.
(22) Filed:           Dec. 18, 2001                                                                         (Continued)
                                      O      O                                 Primary Examiner           Firmin Backer
(65)                     Prior Publication Data                                Assistant Examiner Jason Mattis
        US 2003/O112793 A1                Jun. 19, 2003                        (74) Attorney, Agent, or Firm Banner & Witcoff, Ltd.
(51) Int. Cl.                                                                  (57)                   ABSTRACT
     H04L 2/28             (2006.01)                                           A General Packet Radio System (GPRS)-based communica
(52) U.S. Cl. ........ r 370/395.3; 370/349; 370/474                           tions network that includes a Serving GPRS Support Node
(58) Field of Classification Search .............. 370/395.3,                  (SGSN)anda Gateway GPRS SupportNode (GGSN) assigns
                                                      37Of349, 338, 474        an IPv4 address to a mobile station in a GPRS-based network
        See application file for complete search history.                      that conserves IPv4 addresses and simultaneously maintains
56                       Ref              Cited                                end-to-end security and application friendliness. The SGSN
(56)                       eerees            e                                 receives from a mobile station an Activate PDP Context
                 U.S. PATENT DOCUMENTS                                         Request message having an APN field that requests a private
                        f     illströ     1                                    or a public network address. The SGSN then sends a Create
       5,590,133 A 12/1996 Billström et al.                                    PDP Context Request message to the GGSN. The GGSN
       5,708,655 A        1/1998 Toth et al.
       5,793,763 A        8/1998 Mayes et al.                                  assigns a private or a public network address to the mobile
       6.353,891 B1       3, 2002 B                                            station, and sends a Create PDP Context Response message to
         - --                  orella et al.                                    he SGSN. I          he SGSN sends an Activate PDPC
       6,466,556 B1 * 10/2002 Boudreaux    .................. 370/331          the      . In turn, the SGSN sends an Activate PDP Context
       6,687.252 B1* 2/2004 Bertrand et al. ............. 370/401              Accept message to the mobile station assigning a private or a
       6,711,147 B1 * 3/2004 Barnes et al. ............... 370338              public network address to the mobile station.
 2001/0048686 A1* 12/2001 Takeda et al. ............... 370/401
 2002/0080757 A1*         6/2002 Narvanen et al. ........... 370,338                            26 Claims, 6 Drawing Sheets

                               ZZZZZ RSIP Server                                                    500

                                                 RSPClient                                      M
                                                                   Packet Data Network
                                                                      Public Addr Sp


                                                                  nter-PLMNBackbone
                                                               Public Addr Sp/Common Priv




                                            YZZYY            Y27772
                Case 6:21-cv-00128 Document 1-3 Filed 02/05/21 Page 3 of 15


                                                          US 7443,859 B2
                                                                    Page 2

                   OTHER PUBLICATIONS                                    G. Montenegro et al., “RSIP Support for End-to-end Ipsec', Oct.
                                                                         2001, http://www.ietforg/rfc/rfc3104.txt?number=3104, printed on
P. Srisuresh et al., “IP Network Address Translator (NAT) Terminol       Mar. 13, 2002, 18 pages.
ogy and considerations'. Aug. 1999. http://www.ietforg/rfc/rfc2663.      J. Kempf et al., “Finding an RSIP Server with SLP', Oct. 2001,
txt?number=2663, printed on Mar. 13, 2002, 29 pages.                     http://www.ietforg/rfc/rfc3105.txt?number=3105, printed on Mar.
M. Borella et al., “Realm Specific IP: Framework”, Oct. 2001, http://    13, 2002, 11 pages.
ww.ietforg/rfc/rfc3102.txt?number=3102, printed on Mar. 13, 2002,        ETSI EN301 344 V7.1.1 (Jan. 2000), Digital cellular telecommuni
29 pages.                                                                cations system (Phase 2+); General Packet Radio Service (GPRS);
M. Borella et al., “Realm Specific IP: Protocol Specification', Oct.     Service description; Stage 2 (GSM 03.60 version 7.1.1 Release
2001, http://www.ietforg/rfc/rfc3103.txt?number=3103, printed on         1998), 115 pages.
Mar. 13, 2002, 51 pages.                                                 * cited by examiner
      Case 6:21-cv-00128 Document 1-3 Filed 02/05/21 Page 4 of 15


U.S. Patent       Oct. 28, 2008   Sheet 1 of 6         US 7443,859 B2
             Case 6:21-cv-00128 Document 1-3 Filed 02/05/21 Page 5 of 15


U.S. Patent                                                   US 7443,859 B2




     CHE/\IbSHE                                                            H(OLIBHdV)
                  <1====
Case 6:21-cv-00128 Document 1-3 Filed 02/05/21 Page 6 of 15
      Case 6:21-cv-00128 Document 1-3 Filed 02/05/21 Page 7 of 15


U.S. Patent       Oct. 28, 2008   Sheet 4 of 6         US 7443,859 B2
      Case 6:21-cv-00128 Document 1-3 Filed 02/05/21 Page 8 of 15


U.S. Patent                                            US 7443,859 B2
      Case 6:21-cv-00128 Document 1-3 Filed 02/05/21 Page 9 of 15


U.S. Patent       Oct. 28, 2008   Sheet 6 of 6         US 7443,859 B2




                   Z
                   CO
                   CD
                   CD




                                           :




                                  w &y/




                                    2
               Case 6:21-cv-00128 Document 1-3 Filed 02/05/21 Page 10 of 15


                                                       US 7,443,859 B2
                                 1.                                                                     2
       METHOD AND APPARATUS FOR ADDRESS                                  When IP device 107 sends a return (or an initial) datagram to
       ALLOCATION IN GPRS NETWORKS THAT                                  IP device 104, NAT 103 receives the datagram containing a
         FACLITATES END-TO-END SECURITY                                  “public address for IP device 104, translates the address to a
                                                                         corresponding private address in private domain 101, and
            BACKGROUND OF THE INVENTION                                  forwards the datagram to IP device 104.
                                                                            Use of private addresses within an administrative domain
     1. Field of the Invention                                           and use of a NAT at the edge of an administrative domain has
  The invention relates to General Packet Radio System                   been widely adopted and deployed within enterprises. There
(GPRS) and GPRS-based networks. More particularly, the                   are, however, two major drawbacks associated with use of a
present invention relates to a method and system that assigns       10   NAT. The first major drawback is that the NAT-based
a network address to a mobile station in a GPRS network or a             approach breaks the end-to-end security model by changing
GPRS-based network.                                                      the destination address of a datagram and thereby invalidating
  2. Background of the Invention                                         the authentication header of the datagram. The second major
  IPv4 is the version of IP (Internet Protocol) that is currently        drawback is that certain types of applications cannot work in
deployed in enterprise networks, as well as the public Inter        15   the presence of a NAT, unless remedial measures are taken,
net. One of the limitations of IPv4 is that it has a limited             Such as the inclusion of an application gateway (proxy). For
address space. Consequently, in order to conserve addresses,             example, when an IP address is embedded into an application
enterprises and other administrative domains (ADS) have                  protocol data unit (PDU), an ALG (Application Level Gate
resorted to using private addresses. Private addresses are net           way) is required so that the embedded IP address is changed
work addresses in which the IP address falls within the ranges           because a conventional NAT-based address assignment
of                                                                       operation will not change the embedded IP address.
 10.0.0.0-10.255.255.255),                                                  In order to overcome the disadvantages associated with
 172.16.0.0-172.31.255.255), or                                          NATs, i.e., the security break and the “unfriendliness' toward
 192.168.0.0-192.168.255.255.                                            Some applications, a mechanism commonly referred to as
   Private addresses that are assigned by an administrative         25   Realm Specific IP (RSIP) has gained significant support
entity within an administrative domain have relevance only               within the Internet Engineering Task Force (IETF).
within the administrative domain. Accordingly, Such private                 According to RSIP, when a host (i.e., an RSIP client) needs
addresses must not be visible outside the administrative                 an IP address assigned, the host indicates to an RSIP server
domain. An advantage of using private addresses is that dif              that is responsible for assigning IP addresses whether the
ferent administrative domains may assign the same private IP        30   desired IP address is needed for communicating with a IP
address to hosts within their respective administrative                  device within the administrative domain of the requesting
domains without any concern of conflict. On the other hand,              host, or is needed for communicating with a host/client out
a Network Address Translator (NAT) is used when a host that              side the administrative domain of the requesting host. Based
is assigned a private address within an administrative domain            on the nature of the request, the RSIP server assigns a private
intends to send an IP datagram to a host that is outside the        35   IP address or a public IP address to the requesting host.
administrative domain of the sending host. ANAT transforms                  FIG. 2a depicts two administrative domains 201 and 202
a private IP address (and possibly other selected fields within          that are separated by an RSIP server 203. Domain 201 is a
the datagram) into a public IP address prior to the IP datagram          private administrative domain, while domain 202 is a public
being sent outside the administrative domain associated with             administrative domain, such as the Internet. Private domain
the NAT. Similarly, when an IP datagram is sent from a host         40   201 includes a plurality of IP devices, of which only IP device
that is outside the administrative domain associated with the            204 is shown. IP device 204 provides functionality that
NAT to a host with a private address, then the NAT transforms            includes host and/or client and/or server functionality in a
a public IP address to a private address.                                well-known manner. Public domain 202 also includes a plu
   FIG. 1 depicts two administrative domains 101 and 102                 rality of IP devices, of which only IP device 205 is shown.
that are separated by a NAT 103. Domain 101 is a private            45   Each IP device of public domain 202 provides functionality
administrative domain, while domain 102 is a public admin                that includes host and/or client and/or server functionality in
istrative domain, such as the Internet. Private domain 101               a well-known manner. It should be understood that both
includes a plurality of IP (Internet Protocol) devices 104,105           domains 201 and 202 could include any number of IP devices
and 106 that each provide functionality that includes host               that are not shown in FIG.2a.
and/or client and/or server functionality in a well-known           50     When IP device 204 desires to send a datagram to IP device
manner. Public domain 102 also includes a plurality of IP                205, IP device 204 sends a datagram 206a (FIG.2b) to RSIP
devices, of which only IP device 107 is shown. Each IP device            server 203 containing an outer IP header 207, an inner IP
of public domain 102 provides functionality that includes                header 208 and a payload 209. Outer IP header 207 contains
host and/or client and/or server functionality in a well-known           the private address (i.e., A. 1) for IP device 204 in a source
manner. It should be understood that both domains 101 and           55   (Src) field, and the private address (i.e., A.5) for RSIP server
102 could include any number of IP devices that are not                  203 in a destination (Dst) field. Inner IP header 208 contains
shown in FIG. 1. As used herein, the term “IP device' is a               the public address (B.2) that the RSIP server assigns device
network device that provides at least host and/or client and/or          204 in an Src field, and the public address (B.20) for IP device
server functionality in a well-known manner.                             205 in a Dst field. RSIP server 203 removes the outer IP
   To illustrate a conventional NAT-based address assignment        60   header and sends datagram 206b (FIG. 2b) to IP device 205
operation, consider a situation in which IP device 104 within            using the public address (B.20) for IP device 205 in a Dst field
private domain 101 intends to send a datagram to IP device               and the public address (B.2) for IP device 204 in an Src field.
107 in public domain 102. IP device 104 sends the datagram                  When IP device 205 sends a datagram to IP device 204, IP
to IP device 107. NAT 103 intercepts the datagram and trans              device 205 sends a datagram containing the public address
lates the address contained in the datagram to a valid address      65   (B.20) for IP device 205 in an Src field and the public address
in the public address space. NAT 103 then forwards the data              (B.2) for IP device 204 in a Dst field. RSIP server 203 encap
gram containing the translated address to IP device 107.                 Sulates the received datagram using an outer IP header con
              Case 6:21-cv-00128 Document 1-3 Filed 02/05/21 Page 11 of 15


                                                      US 7,443,859 B2
                              3                                                                       4
taining a private address (A.1) for IP device 204 in a Dst field        based network that conserves IPv4 addresses and simulta
and the private address (A.5) for RSIP server 203 in an Src             neously maintains end-to-end security and application friend
field.                                                                  liness. The present invention also provides a technique for
   Thus, when a private IP address is assigned to a requesting          assigning an IPv6 address to a mobile station in a GPRS or a
host, the IP datagram does not leave the administrative                 GPRS-based network that conserves IPv6 addresses and
domain. When an IP datagram leaves an administrative                    simultaneously maintains end-to-end security and applica
domain, the address that is assigned to the transmitting host is        tion friendliness.
a public IP address. Consequently, the RSIP protocol makes                The advantages of the present invention are provided by a
use of a NAT unnecessary, and thereby avoids the drawbacks              General Packet Radio System (GPRS) communications net
involving NATs.                                                    10   work that includes a Serving GPRS Support Node (SGSN)
   In the case of a General Packet Radio System (GPRS)                  and a Gateway GPRS Support Node (GGSN). The SGSN
network or a GPRS-based network (such as a Universal                    receives an Activate Packet Data Protocol (PDP) Context
Mobile Telecommunications System (UMTS)), a Mobile Sta                  Request message from a mobile station of the GPRS commu
tion (MS) is assigned an IP address by a Gateway GPRS                   nications network. The Activate PDP Context Request mes
Support Node (GGSN). Currently, such an IP address is an           15   sage has an APN field that contains information relating to a
IPv4 address. The protocol that is used for address assign              request for one of a private network address and a public
ment is specific to GPRS networks and is referred to as PDP             network address. The SGSN sends a Create PDP Context
Context Activation. PDP (Packet Data Protocol) is an acro               Request message to the GGSN in response to the Activate
nym that is used within GPRS networks to refer to IP                    PDP Protocol Context Request. The Create PDP Context
addresses, X.25 addresses, etc. An administrative domain                Request message has an APN field that contains information
within GPRS networks (and within cellular networks, ingen               relating to a request for one of a private network address and
eral) is referred to as a PLMN (Public Land Mobile Network).            a public network address. The GGSN assigns one of a private
   FIG. 3 shows generic GPRS protocol stacks for a mobile               network address and a public network address to the mobile
station (MS), base station subsystem (BSS), Serving GPRS                station in response to the Create PDP Context Request mes
Support Node (SGSN) and the Gateway GPRS Support Node              25   sage, and sends a Create PDP Context Response message to
(GGSN). The IP address for the MS may be seen on the                    the SGSN containing the information assigning one of a
protocol stack for the MS.                                              private network address and a public network address to the
   FIGS. 4a-4d illustrate a conventional PDP (Packet Data               mobile station. In turn, the SGSN sends an Activate PDP
Protocol) context activation sequence within a GPRS net                 Context Accept message to the mobile station in response to
work. During the first step of a conventional PDP context          30   the Create PDP Context Response message. The Activate
activation shown in FIG. 4a, an MS sends an Activate PDP                PDP Context Accept message contains information assigning
Context Request message to an SGSN through a BSS. The                   one of a private network address and a public network address
Activate PDP Context Request message contains appropriate               to the mobile station based on the information contained in
information in the NSAPI, PDP type, PDPAddr, APN, QoS                   the APN field of the Activate PDP Context Request message.
Req, and PDP Config Options in a well-known manner. In             35     According to another aspect of the invention, a GPRS
FIG. 4b, the SGSN sends a Create PDP Context Request                    based communications network includes an SGSN, a
message to a GGSN containing appropriate information in                 (GGSN) and a Border Gateway (BG). The SGSN receives an
the PDPType, PDP Addr, APN, QoS Negotiated, TID, Selec                  Activate Packet Data Protocol (PDP) Context Request mes
tion Mode, PDP Config Options fields. In FIG. 4c, the GGSN              sage from a mobile station of the GPRS-based communica
sends a Create PDP Context Response message to the SGSN            40   tions network, such that the Activate PDP Context Request
containing appropriate information in the TID, PDP Addr, BB             message has an APN field containing information relating to
Protocol, Reordering Reqd, QoS Negot. PDP Config Options                a request for one of a private network address and a public
and Cause fields. In FIG. 4d, the SGSN then sends an Activate           network address. The SGSN sends a Create PDP Context
PDP Context Accept message to the MS containing appropri                Request message from the SGSN to the BG in response to the
ate information in the NSAPI, PDP Type, PDP Addr, QoS              45   Activate PDP Protocol Context Request. Accordingly, the
Req, Radio Priority Level and PDP Config Options field.                 Create PDP Context Request message has an APN field con
   Nevertheless, the GPRS standard does not specify whether             taining information relating to a request for one of a private
private or public IP addresses are assigned to a requesting             network address and a public network address. The BG
MS. Address assignment is not a standardization issue                   assigns one of a private network address and a public network
because a NAT is currently used at a PLMN boundary when            50   address to the mobile station in response to the Create PDP
private IP addresses are used. That is, current GPRS deploy             Context Request message, and sends a Create PDP Context
ments rely on NATs at the GGSN when private addresses are               Response message from the BG to the SGSN containing the
assigned to a requesting MS. While this handles the problem             information assigning one of a private network address and a
of conserving IPv4 addresses, end-to-end security or appli              public network address to the mobile station based on the
cation friendliness is not provided.                               55   information contained in the APN field of the Create PDP
   Even though a conventional PDP context activation proce              Context Request message. The SGSN the sends an Activate
dure within a GPRS network assigns an IPv4 address to a                 PDP Context Accept message to the mobile station in
mobile station, what is needed is a technique for assigning an          response to the Create PDP Context Response message, such
IPv4 address to a mobile station in a GPRS network or a                 that the Activate PDP Context Accept message contains infor
GPRS-based network that conserves IPv4 addresses and               60   mation assigning one of a private network address and a
simultaneously maintains end-to-end security and applica                public network address to the mobile station based on the
tion friendliness.                                                      information contained in the APN field of the Activate PDP
                                                                        Context Request message. Alternatively, the SGSN sends the
         BRIEF SUMMARY OF THE INVENTION                                 Create PDP Context Request message from the SGSN to the
                                                                   65   GGSN in response to the Activate PDP Protocol Context
   The present invention provides a technique for assigning             Request, and the GGSN sends the Create PDP Context
an IPv4 address to a mobile station in a GPRS or a GPRS                 Request message from the GGSN to the BG. Accordingly, the
             Case 6:21-cv-00128 Document 1-3 Filed 02/05/21 Page 12 of 15


                                                      US 7,443,859 B2
                          5                                                                           6
BG sends the Create PDP Context Response message from                   Moreover, while only a single MS 1 is shown in FIG. 5 as
the BG to the GGSN and the GGSN sends the Create PDP                    being associated with PLMN administrative domain 501 and
Context Response message to from the GGSN to the SGSN.                  a single MS 2 as being associated with packet data network
                                                                        503, it should be understood that a plurality of MSs could be
      BRIEF DESCRIPTION OF THE DRAWINGS                                 coupled to any of the SGSNs of PLMN administrative
                                                                        domain 501 and with packet data network 503.
  The present invention is illustrated by way of example and              PLMN 502 includes a GGSN. 510, a BG 511, an intra
not by way of limitation in the accompanying figures in which           PLMN backbone 512 providing a private address space, and
like reference numerals indicate similar elements and in                an SGSN 513. An MS 3 is coupled to SGSN. 513 in a well
which:                                                             10   known manner. While only one GGSN, one BG, and one
   FIG.1 depicts a prior art private administrative domain and          SGSN are shown as part of PLMN administrative domain
a public administrative domain that are separated by a NAT              502, it should be understood that PLMN 502 could include
for illustrating a conventional NAT-based address assignment            any number of GGSNs, BGs and SGSNs. Additionally, while
operation;                                                              only a single MS3 is shown in FIG.5 as being associated with
   FIG. 2a depicts a prior art private administrative domain       15   PLMN administrative domain 502, it should be understood
and a public administrative domain that are separated by an             that a plurality of MSs could be coupled to any of the SGSNs
RSIP server for illustrating a conventional RSIP-based                  of PLMN administrative domain 502. It should also be under
address assignment operation;                                           stood that GPRS network arrangement 500 could include any
   FIG.2b depicts a prior art datagram within an RSIP-based             number of PLMN administrative domains.
system;                                                                    According to one embodiment of the invention, RSIP client
   FIG.3 shows prior art conventional generic GPRS protocol             functionality is provided at the SGSNs and the GGSNs, but is
stacks for a mobile station (MS), base station subsystem                not needed at the MS or at the BGs. Further, RSIP server
(BSS), Serving GPRS Support Node (SGSN) and the Gate                    functionality is provided at GGSNs and BGs, but is not
way GPRS Support Node (GGSN);                                           needed either at the MS or at the SGSNs.
   FIGS. 4a-4d illustrate a prior art conventional PDP (Packet     25      For example, when MS 1 within PLMN 501 intends to
Data Protocol) context activation sequence within a GPRS                communicate with MS 2 within public data network503 (e.g.,
network;                                                                the Internet), MS 1 needs to use a public IP address to com
  FIG. 5 shows a GPRS network arrangement providing                     municate with MS 2 because MS 2 has a public IP address.
RSIP server functionality according to the present invention;           When a public IP address has not already been assigned to MS
and                                                                30   1, MS 1 sends an Activate PDP Context Request message to
  FIG. 6 shows a PLMN administrative domain for illustrat               SGSN 508, similar to FIG. 4. The APN field in the Activate
ing the process of an SGSN selecting a GGSN according to                PDP Context Request message indicates that a public IP
the present invention.                                                  address is desired. Upon receiving the Activate PDP Context
                                                                        Request message having the APN field set, SGSN 508 ini
    DETAILED DESCRIPTION OF THE INVENTION                          35   tiates an RSIP Request message requesting an assignment of
                                                                        a public address. When GGSN505 receives the RSIP Request
   The present invention provides an RSIP-type technique                message, GGSN 505, operating as an RSIP server, returns a
that is used for assigning a network address to a mobile station        suitable RSIP Response message containing the public IP
in a GPRS network or a GPRS-based network (e.g., Universal              address corresponding to the request from MS 1. When
Mobile Telecommunications System (UMTS)) that con                  40   SGSN 508 receives the RSIP Response message from GGSN
serves IPv4 addresses and simultaneously maintains end-to               505, SGSN 508 sends an Activate PDP Context Accept mes
end security and application friendliness. Because the present          sage to MS 1 containing the assigned public IP address.
invention relates to both IPv4 and IPv6 addresses, the term                Another example is when MS 1 within PLMN 501 intends
PDP, as used herein, is intended to be synonymous with both             to communicate with MS 3 within PLMN 502 through Inter
IPv4 and IPv6 addresses.                                           45   PLMN backbone 503. Inter-PLMN backbone 503 uses an
   FIG. 5 shows a GPRS network arrangement 500 providing                address space that may either be private or public. Conse
RSIP functionality, and thereby provides the RSIP protocol              quently, the address space used by Inter-PLMN backbone 503
for IPv4 and for IPv6 address assignment according to the               for this example will be referred to as X. Thus, MS 1 needs to
present invention. It should be understood that GPRS network            be assigned an IP address from address space X. MS 1 sends
arrangement 500 can also be a GPRS-based network, such as          50   an Activate PDP Context Request message to SGSN 508. The
UMTS. GPRS network arrangement 500 includes a public                    APN field of the Activate PDP Context Request message
land mobile network (PLMN) administrative domain 501 and                indicates that an IP address from address space X is desired.
a PLMN administrative domain 502 that are coupled together              Upon receiving the Activate PDP Context Request message
through a packet data network 503, such as the Internet, and            having the APN field set, SGSN 508 can respond in one of two
an inter-PLMN backbone network 504. A mobile station               55   ways. First, SGSN 508, acting as an RSIP client, can send an
(MS) 2 is coupled to packet data network503 in a well-known             RSIP request message to GGSN 505, which would be acting
manner. Packet data network 503 provides a public address               as an RSIP server. GGSN 505, acting as an RSIP client, then
space, and inter-PLMN backbone network 504 provides a                   would send an RSIP request message to BG 506, which
public address space/common private address space. PLMN                 would be acting as an RSIP server. The response then traces
501 includes a Gateway GPRS Support Node (GGSN) 505, a             60   its way back from BG 506 to GGSN 505 to SGSN 508.
Border Gateway (BG) 506, an intra-PLMN backbone 507                     Alternatively, SGSN 508, acting as an RSIP client, would
providing a private address space, a Serving GPRS Support               send an RSIP request message directly to BG 506, which
Node (SGSN) 508, and an SGSN509. An MS 1 is coupled to                  would be acting as an RSIP server. SGSN 508 then receives a
SGSN 508 in a well-known manner. While only one GGSN,                   suitable RSIP response from BG 506. In either situation,
one BG, and two SGSNs are shown as part of PLMN admin              65   SGSN 508 sends an appropriate Activate PDP Context
istrative domain 501, it should be understood that PLMN 501             Accept message to MS 1 that contains the IP address assigned
could include any number of GGSNs, BGs and SGSNs.                       upon receiving the RSIP response.
             Case 6:21-cv-00128 Document 1-3 Filed 02/05/21 Page 13 of 15


                                                      US 7,443,859 B2
                               7                                                                      8
   According to a second embodiment of the present inven                functionality, the RSIP client is located at SGSN 508 and an
tion, one of the fields in the Activate PDP Context Request             RSIP Server is located at BG 506 in PLMN 501. For the
message that is sent from the MS to the SGSN is the Access              second pair of RSIP client-server functionality, an RSIP cli
Point Name (APN) field. As previously mentioned, the cur                ent located at GGSN. 510 and an RSIP server located at BG
rent GPRS standard for assigning IPv4 addresses does not                S11 in PLMN SO2.
disclose a private or public IP address assignment to a                   In the situation of a datagram having an inner IP header, an
requesting MS. In contrast, the present invention provides an           RSIP client is located at the SGSN and an RSIP server is
MS that utilizes the APN field of the Activate PDP Context              located at the GGSN, regardless whether the GGSN and the
Request message as an extensible field by inserting informa             SGSN are within the same PLMN or are in different PLMNS.
tion into the APN field for requesting either a public or a        10     Again referring to FIG. 5 to illustrate yet another aspect of
private address assignment. Moreover, the inserted informa              the present invention in which mobility is a factor, consider
tion relating to whether a public or a private address assign           the situation in which a requesting MS that is associated with
ment is desired can be an explicit indication, such as a par            SGSN 513, such as MS3, moves to a different location and is
ticular bit (or bits) of the APN field being set, or implicit by        subsequently associated with, for example, SGSN 508. In this
the address of a GGSN contained in the APN field. When the         15   situation, consider the GGSN to be GGSN 510 and consider
indication is implicit, the SGSN determines the desired                 the outer IP header of a datagram. For this situation, two pairs
address assignment (public or private) based on the indicated           of RSIP client-server functionality are required. For the first
GGSN. When the indicated GGSN interfaces to a public                    pair of RSIP client-server functionality, an RSIP client is
administrative domain, then the desired address is a public             located at SGSN 508 and an RSIP server located at BG 506.
address. Conversely, when the indicated GGSN interfaces                 For the second pair of RSIP client-server functionality, an
with a private administrative domain, then the desired address          RSIP client is located at GGSN. 510 and an RSIP server
is a private address.                                                   located at BG 511. This situation is identical to the situation
  An SGSN then uses the information contained in the APN                without mobility because the outer IP header of the datagram
field for selecting a suitable GGSN for sending the Create              is being used.
PDP Context Request message. The Create PDP Context                25     For the same scenario, now consider the inner IP header. In
Request message sent from the SGSN to the selected GGSN                 this situation, three pairs of RSIP client server functionalities
transparently contains the APN field that was used within the           are required. For the first RSIP client-server functionality, an
Activate PDP Context Request message that was sent from                 RSIP client located at SGSN. 513 and an RSIP server is
the requesting MS to the SGSN.                                          located at GGSN. 510. For the second RSIP client server
  FIG. 6 shows a PLMN administrative domain 600 for illus          30   functionality, an RSIP client is located at GGSN 510 and an
trating the process of an SGSN selecting a GGSN according               RSIP server is located at BG 511. For the third RSIP client
to the present invention. PLMN administrative domain 600 is             server functionality, an RSIP client is located at SGSN 508
coupled to three different administrative domains 601, 602              and an RSIP server is located at GGSN 505.
and 603 through GGSNs 604,605 and 606, respectively, in a                  While the invention has been described with respect to
well-known manner. Administrative domains 601, 602 and             35   specific examples including presently preferred modes of
603 can be private or public administrative domains. PLMN               carrying out the invention, those skilled in the art will appre
administrative domain 600 also includes a Radio Access Net              ciate that there are numerous variations and permutations of
work (RAN) 607 that is coupled to a core network 608                    the above described systems and techniques that fall within
through an SGSN 609 in a well-known manner. GGSNs 604,                  the spirit and scope of the invention as set forth in the
605 and 606 are each coupled to core network 609 in a              40   appended claims.
well-known manner. Depending on the information con                       What is claimed is:
tained in the APN field in the Activate PDP Context Request               1. A method comprising:
message that is sent from a requesting MS to SGSN 609,                    receiving an Activate Packet Data Protocol (PDP) Context
SGSN 609 selects a suitable GGSN (i.e., one of GGSN 604,                     Request message at a Serving General Packet Radio
GGSN 605 or GGSN 606). The Create PDP Context Request              45        System (GPRS) Support Node (SGSN) of a network
message is then sent from SGSN 609 to the selected GGSN.                     from a mobile station of the network, the Activate PDP
   According to one embodiment of the present invention, a                   Context Request message having an APN (Access Point
requesting MS indicates a preference for a private or a public               Name) field containing information that explicitly indi
address that is known to a GGSN using information contained                  cates requesting either a private network address or a
in the APN field of a Create PDP Context Request message.          50        public network address to be assigned to the mobile
Subsequently, the appropriate GGSN uses the information                      station; and
contained in the APN field for assigning a private address or             sending an Activate PDP Context Accept message to the
a public address to the requesting MS.                                      mobile station containing information assigning one of a
   Referring to FIG. 5 to illustrate another aspect of the                  private network address and a public network address to
present invention in which mobility is not a factor, consider      55        the mobile station based on the information contained in
the situation of a datagram having an outer IP header and that               the APN field of the Activate PDP Context Request
is sent between an SGSN and a GGSN of the same PLMN, for                     message.
example, PLMN 501. In such a situation, private addresses                 2. The method according to claim 1, further comprising:
can always be used and, consequently, RSIP client or server               sending a Create PDP Context Request message from the
functionality is not needed within any GPRS network ele            60        SGSN to a Gateway General Packet Radio System
ment.                                                                        (GPRS) Support Node (GGSN) of the network, the Cre
  In the situation that the outer IP header of a datagram that               ate PDP Context Request message having an APN field
is sent between an SGSN and GGSN in which SGSN and                           containing information relating to a request for either a
GGSN belong to different PLMNs, for example, when SGSN                       private network address or a public network address for
508, which is part of PLMN 501, and GGSN. 510, which is            65        the mobile station; and
part of PLMN 501, two pairs of RSIP client-server function                receiving a Create PDP Context Response message from
ality are required. For the first pair of RSIP client-server                the GGSN containing information assigning either a
             Case 6:21-cv-00128 Document 1-3 Filed 02/05/21 Page 14 of 15


                                                     US 7,443,859 B2
                             9                                                                      10
     private network address or a public network address to                System (GPRS) Support Node (SGSN) at a Gateway
     the mobile station based on the information contained in              General Packet Radio System (GPRS) Support Node
     the APN field of the Activate PDP Context Request                     (GGSN), the Create PDP Context Request Message hav
     message.                                                              ing an APN (Access Point Name) field containing infor
  3. The method according to claim 2, further comprising:                  mation that explicitly indicates requesting either a pri
  receiving the Create PDP Context Request message from                    vate network address or a public network address to be
     the SGSN at the GGSN:                                                 assigned to a mobile station of the network;
  assigning either a private network address or a public net             assigning either a private network address or a public net
     work address to the mobile station based on the infor                  work address to the mobile station based on the infor
     mation contained in the APN field of the Create PDP          10        mation contained in the APN field of the Create PDP
    Context Request message and                                            Context Request message; and
  sending the Create PDP Context Response message from                   sending the Create PDP Context Response message from
    the GGSN to the SGSN containing the information                        the GGSN to the SGSN containing the information
    assigning either a private network address or a public                 assigning either a private network address or a public
     network address to the mobile station based on the infor     15        network address to the mobile station based on the infor
     mation contained in the APN field of the Create PDP                    mation contained in the APN field of the Create PDP
     Context Request message.                                              Context Request message.
  4. The method according to claim 1, further comprising:                10. A method comprising:
  sending a Create PDP Context Request message from the                  receiving a Create Packet Data Protocol (PDP) Context
     SGSN to a Border Gateway (BG) of the network, the                      Request message from a Serving General Packet Radio
     Create PDP Context Request message having an APN                       System (GPRS) Support Node (SGSN) at a Border
     field containing information relating to a request for                Gateway (BG), the Create PDP Context Request Mes
     either a private network address or a public network                   sage having an APN (Access Point Name) field contain
     address for the mobile station; and                                   ing information that explicitly indicates requesting
  receiving a Create PDP Context Response message at the          25       either a private network address or a public network
    SGSN from the BG containing information assigning                      address to be assigned to a mobile station of a network;
    either a private network address or a public network                 assigning either a private network address or a public net
     address to the mobile station based on the information                 work address to the mobile station based on the infor
     contained in the APN field of the Activate PDP Context                 mation contained in the APN field of the Create PDP
     Request message.                                             30       Context Request message and
  5. The method according to claim 4, further comprising:                sending the Create PDP Context Response message from
  receiving the Create PDP Context Request message at the                  the BG to the SGSN containing the information assign
     BG:                                                                   ing either a private network address or a public network
  assigning either a private network address or a public net                address to the mobile station based on the information
     work address to the mobile station based on the infor        35        contained in the APN field of the Create PDP Context
     mation contained in the APN field of the Create PDP                    Request message.
    Context Request message; and                                         11. A method comprising:
  sending the Create PDP Context Response message to the                 sending an Activate Packet Data Protocol (PDP) Context
    SGSN containing the information assigning either apri                   Request message to a Serving General Packet Radio
    vate network address or a public network address to the       40
                                                                            System (GPRS) Support Node (SGSN) of a network
     mobile station based on the information contained in the
                                                                            from a mobile station of the network, the Activate PDP
     APN field of the Create PDP Context Request message.                  Context Request message having an APN (Access Point
  6. The method according to claim 5, further comprising:                  Name) field containing information containing informa
  sending the Create PDP Context Request message from the                  tion that explicitly indicates requesting either a private
     SGSN to a Gateway General Packet Radio System                45
                                                                           network address or a public network address to be
     (GPRS) Support Node (GGSN) of the network:                            assigned to the mobile station; and
  sending the Create PDP Context Request message from the                receiving at the mobile station an Activate PDP Context
     GGSN to the BG:                                                       Accept message containing information relating to an
  receiving the Create PDP Context Response message at the                 assignment of either a private network address or a pub
     GGSN from the BG; and                                        50
                                                                            lic network address to the mobile station based on the
  receiving the Create PDP Context Response message at the                  information contained in the APN field of the Activate
     SGSN from the GGSN.
  7. The method according to claim 1, further comprising                   PDP Context Request message.
receiving at the mobile station the Activate PDP Context                 12. The method according to claim 11, wherein the private
Accept message containing the information relating to an          55   network address and the public network address are each one
                                                                       of an IPv4 network address and an IPv6 network address.
assignment of either a private network address or a public
network address to the mobile station based on the informa               13. The method according to claim 11, wherein the net
tion contained in the APN field of the Activate PDP Context            work is a GPRS communications network.
Request message.                                                          14. The method according to claim 11, wherein the net
  8. The method according to claim 1, wherein in the receiv       60   work is a Universal Mobile Telecommunications System.
ing and sending, the information comprises one or more                    15. An apparatus comprising a processor and a memory
parameters that explicitly indicates requesting eithera private        storing instructions that, when executed, the apparatus is con
network address or a public network address to be assigned to          figured to:
the mobile station.                                                      receive an Activate Packet Data Protocol (PDP) Context
  9. A method comprising:                                         65         Request message from a mobile station of a network, the
  receiving a Create Packet Data Protocol (PDP) Context                     Activate PDP Context Request message having an APN
     Request message from a Serving General Packet Radio                     (Access Point Name) field containing information that
             Case 6:21-cv-00128 Document 1-3 Filed 02/05/21 Page 15 of 15


                                                    US 7,443,859 B2
                              11                                                                 12
     explicitly indicates requesting either a private network           send the Create PDP Context Response message to the
     address or a public network address to be assigned to the            SGSN containing the information assigning either a pri
     mobile station; and                                                  vate network address or a public network address to the
  send an Activate PDP Context Accept message to the                       mobile station based on the information contained in the
    mobile station containing information assigning either a     5         APN field of the Create PDP Context Request message.
    private network address or a public network address to              23. An apparatus comprising a processor and a memory
     the mobile station based on the information contained in         storing instructions that, when executed, the apparatus is con
     the APN field of the Activate PDP Context Request                figured to:
     message.                                                           receive a Create PDP Context Request message from a
   16. The apparatus according to claim 15, wherein the          10        Serving General Packet Radio System (GPRS) Support
instructions, when executed, the apparatus is configured to:               Node (SGSN) of a network, the Create PDP Context
   send a Create PDP Context Request to a Gateway General                  Request message having an APN (Access Point Name)
     Packet Radio System (GPRS) Support Node (GGSN) of                     field containing one or more parameters that explicitly
     the network, the Create PDP Context Request message                   indicates requesting either a private network address or
     having an APN field containing information relating to a    15        a public network address to be assigned to a mobile
     request for either a private network address or a public              station of the network;
     network address for the mobile station; and                        assign either a private network address or a public network
  receive a Create PDP Context Response message from the                   address to the mobile station based on the information
    GGSN containing information assigning either a private                 contained in the APN field of the Create PDP Context
    network address or a public network address to the                    Request message; and
     mobile station based on the information contained in the           send the Create PDP Context Response message to the
     APN field of the Activate PDP Context Request mes                    SGSN containing the information assigning either a pri
     Sage.                                                                vate network address or a public network address to the
   17. The apparatus according to claim 15, wherein the                    mobile station based on the information contained in the
instructions, when executed, the apparatus is configured to:     25        APN field of the Create PDP Context Request message.
   send a Create Packet Data Protocol (PDP) Context Request             24. An apparatus comprising a processor and a memory
     message to a Border Gateway (BG) of a network, the               storing instructions that, when executed, the apparatus is con
     Create PDP Context Request message having an APN                 figured to:
     field containing information relating to a request for              send an Activate Packet Data Protocol (PDP) Context
     either a private network address or a public network        30        Request message to a Serving General Packet Radio
     address for the mobile station; and                                   System (GPRS) Support Node (SGSN) of a network, the
  receive a Create PDP Context Response message from the                   Activate PDP Context Request message having an APN
     BG containing information assigning either a private                  (Access Point Name) field containing information con
    network address or a public network address to the                     taining information that explicitly indicates requesting
     mobile station based on the information contained in the    35        either a private network address or a public network
     APN field of the Activate PDP Context Request mes                     address to be assigned to the mobile station; and
     Sage.                                                              receive an Activate PDP Context Accept message contain
   18. The apparatus according to claim 15, wherein the pri                ing information relating to an assignment of either a
vate network address and the public network address are each               private network address or a public network address to
one of an IPv4 network address and an IPv6 network address.      40        the mobile station based on the information contained in
  19. The apparatus according to claim 15, wherein the net                 the APN field of the Activate PDP Context Request
work is a GPRS communications network.                                     message.
   20. The apparatus according to claim 15, wherein the net             25. The apparatus according to claim 24, wherein the pri
work is a Universal Mobile Telecommunications System.                 vate network address and the public network address are each
   21. The apparatus according to claim 15, wherein the infor    45   one of an IPv4 network address and an IPv6 network address.
mation comprises one or more parameters that explicitly indi            26. A system comprising:
cates requesting either a private network address or a public           a Serving General Packet Radio System (GPRS) Support
network address to be assigned to the mobile station.                      Node (SGSN) configured to send a Create Packet Data
   22. An apparatus comprising a processor and a memory                    Protocol (PDP) Context Request to a Gateway General
storing instructions that, when executed, the apparatus is con   50        Packet Radio System (GPRS) Support Node (GGSN) of
figured to:                                                                a network, the Create PDP Context Request message
   receive a Create Packet Data Protocol (PDP) Context                     having an APN (Access Point Name) field containing
      Request message from a Serving General Packet Radio                  one or more parameters that explicitly indicates request
      System (GPRS) Support Node (SGSN), the Create PDP                    ing either a private network address or a public network
     Context Request Message having an APN (Access Point         55        address to be assigned to a mobile station of the network;
     Name) field containing information that explicitly indi            a GGSN configured to send the Create PDP Context
     cates requesting either a private network address or a                Request message to a Border Gateway (BG); and
     public network address to be assigned to a mobile station          a BG configured to send a Create PDP Context Response
     of a network;                                                         message to the GGSN,
  assign either a private network address or a public network    60     the SGSN configured to receive the Create PDP Context
     address to the mobile station based on the information                Response from the GGSN.
     contained in the APN field of the Create PDP Context
     Request message; and                                                                    k   k   k   k   k
